DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 10/07/21. The amendments made to the claims have overcome every objections but have not placed the application in condition for allowance for the reasons set forth below. Claims 1, 3, 5, 6, 12, 14, and 17 have been amended, and claims 1-20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claim 9 is objected to because of the following informalities:  
Re. claim 9, lin. 2, “the weld” should be amended to --the]]a weld--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., US20070016237A1, herein Smith’237.
Re. claim 6, Smith’237 discloses a knife assembly for use with a surgical instrument 104 ([0050]), comprising: 
a knife 190 (Fig. 3) including proximal and distal ends (the proximal and distal ends of 190), the proximal end including an aperture (Fig. 3, e.g. the middle aperture in 190) defined therein; and 
a knife drive rod 186 including a tube 188 disposed around and operably engaged with a distal end of the knife drive rod thereof (Fig. 13), the tube configured to operably engaged with the aperture to lock the knife drive rod in engagement with the knife (Fig. 13, [0051] blade/knife 190 and slot 204 of the tube 188 are secured together via adhesive mechanism) to lock rod 186 in engagement with knife 190).
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnhouse et al., US8696672, herein Barnhouse.
Re. claim 6, Barnhouse discloses a knife assembly for use with a surgical instrument (Fig. 5A-B, Col. 7, lin. 54-65), comprising: 
a knife 453 (Fig. 5A) including proximal and distal ends (the proximal and distal ends of 453), the proximal end including an aperture 427 (Fig. 5A) defined therein; and 
a knife drive rod 410 (Fig. 5A) including a tube 418 disposed around and operably engaged with a distal end of the knife drive rod thereof (Fig. 5B), the tube 418 configured to operably engaged with the aperture 427 (via common connection to pin 409) to lock the knife drive rod 410 in engagement with the knife 453.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith’ 237 in view of Smith, US20140222055, herein Smith’ 055.
Re. claim 7, Smith’237 discloses the knife 190 and slot 204 of the tube 288 are secured together via adhesive mechanism to lock rod 186 in engagement with the knife 190 (Fig. 13, [0051]), but Smith’237 is silent about the adhesive mechanism could be done via a welding procedure.
100 (Fig. 1) in the same field of endeavor, a trocar assembly, wherein the Smith’ 055 teaches ultrasonic welding, adhesives, cements are used for connecting two structures together ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adhesive mechanism in Smith’237 with the ultrasonic welding mechanism as taught and suggested by Smith’055 since welding mechanism is a known alternative coupling or attachment mechanism and therefore would lead to predictable result.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith’ 237 in view of Fowler et al., US20100081875, herein “Fowler”.
Re. claim 9, Smith’237 is silent about wherein the knife and the tube are made from similar metals to increase the strength of the weld.
However, Fowler teaches a similar device 10 (Fig. 1A) in the same field of endeavor, surgical trocar, wherein the device using boding of metal such as welding to connect two structures together ([0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the knife and tube of Smith’237 using the same or similar metal materials to perform bonding of metal using welding technique as taught and suggested by Fowler since it is a known coupling or attaching mechanism in the art and therefore would lead to predictable result.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith’237 in view of Schwemberger et al., US5904699A, herein “Schwemberger”.
Re. claim 17, Smith’237 discloses a knife assembly for use with a surgical instrument 104 ([0050]), comprising: 
190 (Fig. 3) including proximal and distal ends (the proximal and distal ends of 190), the proximal end including an aperture (Fig. 3, e.g. the middle aperture in 190) defined therein, 
a tube 202 (Fig. 3) and 
a knife drive rod 186 (Fig. 3) extending through the tube 202 (Fig. 13).  
But Smith’ 237 is silent about the aperture including at least one capture tab, and the tube is engaged with the at least one capture tab and disposed within the aperture.
However, Schwemberger discloses as similar device 100 (Fig. 1) in the same field of endeavor, a surgical trocar, including the knife 61 having the aperture 72 which includes the capture tabs 73 (Fig. 7), a tube 60 seats within the aperture of the knife secured by the capture tabs 73 to attach the knife drive rod with the knife (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting mechanism between the knife and the tube of Smith’237 wherein modifying the knife’s aperture and the tube shape of Smith’237 to have the shapes as the knife’s aperture and the tube as taught and suggested by Schwemberger. Since the modification is an alternative attaching mechanism between the knife and the tube and therefore would lead to predictable result.
Re. claim 20, as in claim 17, modified Smith’ 237 by Schwemberger, discloses wherein the aperture 72 includes a pair of opposing capture tabs 73 (Fig. 7) each configured to engage an end of the tube (Smith’237 knife aperture is modified to have the shape of Schwemberger’s knife aperture which includes 2 capture tabs in order to capture the tube).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith’237 in view of Schwemberger further in view of Smith’055.
Re. claims 10, Smith’237 disclose the knife having the aperture and the knife drive rod having the tube at the distal end, but Smith is silent about wherein the tube is 
However, Schwemberger discloses as similar device 100 (Fig. 1) in the same field of endeavor, a surgical trocar, including the knife 61 having the aperture 72 which includes the capture tabs 73 (Fig. 7), a knife drive rod 60 wherein the distal portion of the knife rod 60 seats within the aperture of the knife secured by the capture tabs 73 to attach the knife drive rod with the knife (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting mechanism between the knife and the distal portion of the knife drive rod of Smith’237 wherein modifying the knife’s aperture and the distal portion of the knife drive rod (which is the tube) of Smith’237 to have the shapes as the knife’s aperture and the distal portion of the knife drive rod as taught and suggested by Schwemberger. Since the modification is an alternative attaching mechanism between the knife and the tube of the knife drive rod and therefore would lead to predictable result .
Furthermore, the combination of Smith’237 and Schwemberger does not disclose a second mechanism engagement between the tube and the knife via a weld. 
However Smith’055 teaches a similar device 100 (Fig. 1) in the same field of endeavor, a trocar assembly, wherein the Smith’ 055 teaches multiple attaching mechanisms including ultrasonic welding, adhesives, cements to connect two structures together ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ultrasonic welding mechanism as taught and suggested by Smith’055 into the device of Smith’237 and Schwemberger in order to enhance the securement between the knife and the knife rod.
Re. claim 19, combination of Smith’237 and Schwemberger disclose the knife having the aperture and the knife drive rod having the tube at the distal end wherein the tube is but combination of Smith’ 237 and Schwemberger is silent about a weld provides a second mechanical engagement between the tube and the knife.
However Smith’055 teaches a similar device 100 (Fig. 1) in the same field of endeavor, a trocar assembly, wherein the Smith’ 055 teaches multiple attaching mechanisms including ultrasonic welding, adhesives, cements to connect two structures together ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ultrasonic welding mechanism as taught and suggested by Smith’055 into the device of Smith’237 and Schwemberger in order to enhance the securement between the knife and the knife rod.
Allowable Subject Matter
Claims 1-5, 8, 11-16, and 18 are allowed. Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 1, the prior arts fail to disclose, teach, or suggest the knife assembly for use with a surgical instrument as claimed including the combination of a knife extending along a central longitudinal axis and including proximal and distal ends, the proximal end including an aperture defined therein including a series of spaced apart fins extending thereacross; a knife drive rod operably engaged with the fins such that the fins protrude laterally from the central longitudinal axis to mechanically capture; and a retention mechanism operably disposed at a distal end of the knife drive rod configured to secure the knife drive rod to the knife. Claims 2-5 are allowable for depending on claim 1.
Re. claim 8, the prior arts fail to disclose, teach, or suggest the knife assembly for use in a surgical instrument as claimed including the combination of a knife including proximal and and wherein the distal end of the knife drive rod threadably engages the tube.
Re. claim 11, the prior arts fail to disclose, teach, or suggest the knife assembly for use in a surgical instrument as claimed including the combination of a knife including proximal and distal ends, the proximal end including an aperture defined therein; and a knife drive rod including a tube disposed around and operably engaged with a distal end of the knife drive rod, the tube operably engaged with the aperture to lock the knife drive rod in engagement with the knife and wherein the knife includes a second aperture defined therein configured to receive a bent end of the knife drive rod to provide a second mechanical engagement between the knife and the knife drive rod. Claims 12 and 13 are also allowable for depending on claim 11.
Re. claim 14, the prior arts fail to disclose, teach, or suggest the knife assembly for use with a surgical instrument as claimed including the combination of a knife including proximal and distal ends, the proximal end including an aperture defined therein, the aperture including a pair of tubes operably engaged thereto; a knife drive rod extending through the pair of tubes disposed within the aperture; and a knife tube operably engaged to the knife drive rod between the pair of tubes, the knife tube dimensioned larger than the pair of tubes to lock the knife drive rod within the pair of tubes and in operable engagement with the knife. Claims 15-16 are allowable for depending on claim 14.
Re. claim 18, the prior arts fail to disclose, teach, or suggest the knife assembly for use with a surgical instrument as claimed including the combination of a knife including proximal and distal ends, the proximal end including an aperture defined therein, the aperture including at least one capture tab disposed therein; a tube operably engaged with the at least one capture tab disposed within the aperture; and a knife drive rod extending through the tube disposed within the aperture and the knife drive rod threadably engages the tube.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771